DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application having Application No. 16/935,839 filed on 7/22/2020 is presented for examination by the Examiner. Claims 1-21 are currently pending in the present application.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of Applicant's claim for priority based on a Provisional Application 62/877,739 filed on 7/23/2019.

Drawings
The Applicant's drawings filed on 7/22/2020 and 11/23/2020 are acceptable for examination purpose.

Examiner Notes
With respect to claim 11 which is method claim, the Examiner notes that the claimed functions must, inherently, require a computer processor as taken in view of paragraph [000123], and Figure 7 in the Applicant’s instant disclosure. Therefore, the method of claims 11-20 is statutory under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5, 6, 11-13, 15, 16 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	As per claims 1, 11 and 21; the claims recite “comparing a first characteristic of the change to a second characteristic of a corresponding change in a second change set, wherein the change of the first change set and the change of the second change set pertain to an attribute of a document in the document database” which renders the claims indefinite. The claims provide no guidance as to how/what the “characteristic” is to be recognized and/or identified in the comparing step. There appear to be missing essential elements. Clarification is respectfully required.
	
	As per claims 1, 11 and 21; the claims recite “determining whether the change of the first change set is superseded by the change of the second change set based on the comparison of the first characteristic to the second characteristic” which renders the claims indefinite. The claims provide no guidance as base on what condition or information of the “characteristic” is utilized/used in order to determine and compare 
	
	As per claims 1, 11 and 21; the claims recite “determining whether the first change set is redundant with the second change set if each change of the first change set is superseded by a corresponding change of the second change set” which renders the claims indefinite because it is unclear as whether the limitations following the “IF” statement are part of the claimed invention. Appropriate correction is respectfully required.
	
	As per claims 1-3, 5, 6, 11-13, 15, 16 and 21; the claims recite the term “whether” as being indefinite in that it fails to point out what is included or excluded by the claim language. However, it is unclear. Appropriate correction is required.
	
	Note, the dependent claims are also rejected because they depend on and/or do not remedy the deficiencies inherited by their parent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8-12 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Guy Harrison, “Yet Another Database Blog – Vector clocks”, Harrison”), and further in view of Ricky Ho, “Pragmatic Programming Techniques: NOSQL Patterns”, 2009/11, 12 pages (hereinafter “Ho”).
	
	As per claim 1, Harrison discloses A document database, the system comprising: as (Harrison, see e.g., Page 2, Para 1: as “Once of the concepts | found difficult initially when looking at non-relational systems is the concept of the vector clock. Some databases, like Cassandra, use timestamps to work out which is the latest transaction. If there are two conflicting modifications to a column value, the one with the highest timestamp will be considered the most recent and the most correct. Other Dynamo systems use a more complex mechanism known as a vector clock.”).
	at least one memory for storing computer-executable instructions; and
	at least one processor for executing the instructions stored on the memory, wherein execution of the instructions programs the at least one processor to perform operations comprising:
	for each change in a first change set: comparing a first characteristic of the change to a second characteristic of a corresponding change in a second change set, wherein the change of the first change set and the change of the second change set pertain to an attribute of a document in the document database; determining whether the change of the first change set is superseded by the change of the second change set based on the comparison of the first characteristic to the second characteristic; determining whether the first change set is redundant with the second change set if each change of the first change set is superseded by a corresponding change of the second change set, when the first change set is redundant with second change set as (Harrison, see e.g., Page 2, Para 3 to Page 3, Para 4: as “Despite its name, the vector clock does not include any timestamps. Rather it is composed of a set of counters. These counters are incremented when operations complete, in a similar way to the traditional System Change Number pattern that we are familiar with from relational systems like Oracle. The set contains one counter for each node in the cluster. Whenever an operation occurs on a node, that node will increment its own counter within its vector clock. Whenever a node transmits an operation to another node it will include its vector clock within the request. The transmitted vector clock will include the highest counter for the transmitting node as well is the highest counters from other nodes that the transmitting node has ever seen. When a node receives possibly conflicting updates from other nodes, it can compare the vector clocks to determine the relative sequencing of the requests. There is a defined set of vector clock operations that can tell if:
	The two vector clocks come from nodes that are completely in sync.
	One node is out of date with respect of the other node.
	The clocks are concurrent in that each node has some information that is more up to date than the other node. In this case we can't choose which update is truly the more correct.”; and (Harrison, see e.g., Page 4, Para 3 to Page 5, Para 1: as “The Vector clock in above us that Version G and Version F are conflicting each contains information from unique updates that could both contain important information. What then, is the system to do? Here are some of the options:

	Keep both copies, and require that the application or the user resolve the conflict.
	Somehow merge the data. This is the approach taken by the original Dynamo which managed Amazon’s shopping cart. If there are two conflicting shopping carts they are merged and the worst that can happen (from Amazon's point of view) is that you buy some things twice. Another merge can occur with things like counters: rather than having one counter increment overwrite another, we can deduce that both operations wanted to increment the counter and increment it twice. A special class of data types: Conflict-Free Replicated Data Type (CRDT) exist that allow these sort of merges to be predefined”).
	However, Ho in the related art of NOSQL patterns, discloses a system for garbage deletion in and eliminating the first change set from the document database, which is not explicitly disclosed by Harrison, as (Ho, see e.g., Page 10, Para 6: as “Handling Deletes in a multi-master replication system, we use Vector clock timestamp to determine causal order, we need to handle “delete” very carefully such that we don't lost the associated timestamp information of the deleted object, otherwise we cannot even reason the order of when to apply the delete. Therefore, we typically handle delete as a special update by marking the object as “deleted” but still keep its metadata / timestamp information around. Around a long enough time that we are confident that every replica has marked this object deleted, then we garbage collected the deleted object to reclaim its space.").
Harrison into the garbage collecting the deleted object of Ho with a reasonable expectation of success. The motivation for incorporating the document database system of Harrison into the garbage collecting the deleted object of Ho would be to allow that every replica has marked the object deleted, and garbage collected the deleted object to reclaim its space.
	
	As per claim 2, Harrison as modified by Ho discloses The system of claim 1, wherein the first characteristic is a first vector clock and the second characteristic is a second vector clock, and wherein determining, whether the change of the first change set is superseded by the change of the second change set based on the comparison of the first characteristic to the second characteristic comprises: determining that the change of the first change set is superseded by the change of the second change set when the first vector clock is ordered before the second vector clock, as (Ho, see e.g., Page 7, Para 5: as “At update, the client will send its vector clock and the replica will check whether the client state precedes any of its existing version, if so, it will throw away the client's update.”).
	
	As per claim 8, Harrison as modified by Ho discloses The system of claim 1, wherein the first change is concurrent with the second change, as (Ho, see e.g., Page 10, Para 1-3: as “The concurrent update problem at different replica can also happen. Which means there can be multiple valid sequences of operation. In order for 
	
	As per claim 9, Harrison as modified by Ho discloses The system of claim 1, wherein the document database is configured to operate over a plurality of data centers, as (Ho, see e.g., Page 1, Para 1: as “Amazon Dynamo...These solutions has a number of characteristics in common Key value store Run on large number of commodity machines data are partitioned and replicated among these machines.”).
	
	As per claim 10, Harrison as modified by Ho discloses The system of claim 1, wherein the data centers are configured to each replicate the document database, as (Ho, see e.g., Page 1, Para 1).
	
	As per claims 11 and 21, the claims are rejected under the same premise as claim 1.
	
	As per claim 12, the claim is rejected under the same premise as claim 2.

	As per claim 18, the claim is rejected under the same premise as claim 8.
	
	As per claim 19, the claim is rejected under the same premise as claim 9.
	
	As per claim 20, the claim is rejected under the same premise as claim 10.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison, in view of Ho, and further in view of Priya Rajagopal, “Demystifying Conflict Resolution in Couchbase Mobile”, 2017/05/25, 15 pages (hereinafter “Rajagopal”).
	
	As per claim 7, Harrison and Ho as modified by Rajagopal disclose The system of claim 1, wherein the operations are executed for a plurality of document attributes including the attribute, as (Rajagopal, see e.g., Page 1, Para 1: as “Conflicts can occur in replication environments where a document can be updated concurrently by one or more writers. This is especially common in mobile environments wherein unreliable network connections may result in concurrent changes from multiple devices not being synchronized in a timely fashion, thereby resulting in conflicts.”; and (Rajagopal, see e.g., Page 2, Para 2: as “Couchbase Mobile uses the Multi Version Concurrency Control (MVCC) technique to handle conflicts. In this method, every document is assigned a unique system generated revision ID. This ID is in addition to the document ID which remains the same across document revisions. Every change to 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to incorporate the systems as taught by Harrison and Ho into the technique of Multi Version Concurrency Control (MVCC) of Rajagopal with a reasonable expectation of success. The motivation for incorporating the systems of Harrison and Ho to include the Multi Version Concurrency Control (MVCC) technique of Rajagopal would be to allow for improved handling of conflicts (Rajagopal, Page 2, Para 2).
	
	As per claim 17, the claim is rejected under the same premise as claim 7.

Allowable Subject Matter
Claims 3-6 and 13-16 would be allowable if rewritten to overcome the rejections as set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	See attached form PTOL-892.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bai D. Vu whose telephone number is (571) 270-1751. The examiner can normally be reached 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BAI D VU/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        1/11/2022